Vacate and Remand in part; Affirmed as Modified in part; Affirmed in part; and Opinion
Filed May 13, 2015




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01024-CR
                                     No. 05-14-01025-CR
                                     No. 05-14-01026-CR
                                     No. 05-14-01027-CR

                     WILLIAM TREMAINE PATTERSON, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

                   On Appeal from the 194th Judicial District Court
                                 Dallas County, Texas
 Trial Court Cause Nos. F-12-71245-M, F-14-45181-M, F-14-45182-M, and F-14-45183-M

                            MEMORANDUM OPINION
                         Before Justices Francis, Brown, and Stoddart
                                  Opinion by Justice Francis
       William Tremaine Patterson was charged by indictment with assault family violence.

Under the agreement with the State, he pleaded guilty and, on January 2013, was placed on

unadjudicated community supervision for five years and ordered to pay a fine of $1500. In April

2014, appellant was indicted for three drug-related felonies: possession with intent to deliver

cocaine, tampering with physical evidence, and possession with intent to deliver

methamphetamine. The State moved to revoke his community supervision and adjudicate his

guilt. Appellant pleaded true to violating the conditions of his probation. He pleaded guilty to

the three drug-related charges, two of which were enhanced by a prior felony, and true to the
assault family violence charge.    The trial court granted the State’s motions and sentenced

appellant to (a) confinement for one year in state jail for possession with intent to deliver

cocaine, and (b) fifteen years in prison for each of the three remaining charges. For the reasons

that follow, we affirm one of the trial court’s judgments, affirm two other judgments as modified,

and remand the fourth judgment for further proceedings.

       Appellant challenges the legality of his sentence for the assault family violence offense.

He contends the offense was a third-degree felony, the range of punishment for which is two to

ten years in prison and optional fine. See TEX. PENAL CODE ANN. § 12.34(a) (West 2011). The

State agrees that appellant was convicted of a third-degree felony. The trial court, however,

imposed a sentence of fifteen years. “A sentence that is outside the maximum or minimum range

of punishment is unauthorized by law and therefore illegal.” Mizell v. State, 119 S.W.3d 804,

806 (Tex. Crim. App. 2003). The appropriate remedy for an illegal sentence is to vacate that

sentence and remand the case for a new punishment hearing. See TEX. CODE CRIM. PROC. ANN.

art. 44.29(b) (West Supp. 2014). The State agrees with imposing that remedy in this case. We

vacate the punishment imposed in appellant’s assault family violence judgment, and we remand

case number 05-14-01024-CR (trial court number F-12-71245-M) to the trial court for a new

punishment hearing.

       Appellant’s attorney filed a brief in the remaining three cases in which she concludes the

appeals are wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the records

showing why, in effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d
807, 811–812 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to

appellant. Although we advised appellant of his right to file a pro se brief, he did not do so. See




                                               –2–
Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate

courts and counsel in Anders cases).

       We have reviewed the record and counsel’s briefs. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

       Although not an arguable issue, we note the judgments in case numbers 05-14-01025-CR

(trial court number F-14-45181-M) and 05-14-01027-CR (trial court number F-14-45183-M) do

not reflect appellant’s pleas or the trial court’s findings on enhancement paragraphs alleged by

the State. The record indicates one enhancement paragraph was pleaded in both indictments.

The record also establishes that appellant pleaded true to the enhancements and the trial court

found the enhancements true. Accordingly, we modify the trial court’s judgment in both cases to

reflect that appellant pleaded true to the enhancement paragraphs and the trial court found the

enhancements true.

       We modify the trial court’s judgments in case numbers 05-14-01025-CR and 05-14-

01027-CR and affirm those judgments as modified. We affirm the trial court’s judgment in case

number 05-14-01026-CR.


Do Not Publish
TEX. R. APP. P. 47
141024F.U05
                                                    /Molly Francis/
                                                    MOLLY FRANCIS
                                                    JUSTICE




                                              –3–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

WILLIAM TREMAINE PATTERSON,                        On Appeal from the 194th Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. F-12-71245-M.
No. 05-14-01024-CR        V.                       Opinion delivered by Justice Francis.
                                                   Justices Brown and Stoddart participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, we VACATE the sentence imposed in the trial
court’s judgment, and the cause is REMANDED for a new punishment hearing.


Judgment entered May 13, 2015.




                                             –4–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

WILLIAM TREMAINE PATTERSON,                         On Appeal from the 194th Judicial District
Appellant                                           Court, Dallas County, Texas
                                                    Trial Court Cause No. F-14-45181-M.
No. 05-14-01025-CR         V.                       Opinion delivered by Justice Francis.
                                                    Justices Brown and Stoddart participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       Plea to 1st Enhancement Paragraph:           TRUE
       Findings on 1st Enhancement Paragraph:       TRUE

As MODIFIED, the judgment is AFFIRMED.


Judgment entered May 13, 2015.




                                              –5–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

WILLIAM TREMAINE PATTERSON,                       On Appeal from the 194th Judicial District
Appellant                                         Court, Dallas County, Texas
                                                  Trial Court Cause No. F-14-45182-M.
No. 05-14-01026-CR       V.                       Opinion delivered by Justice Francis.
                                                  Justices Brown and Stoddart participating.
THE STATE OF TEXAS, Appellee

      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered May 13, 2015.




                                            –6–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

WILLIAM TREMAINE PATTERSON,                         On Appeal from the 194th Judicial District
Appellant                                           Court, Dallas County, Texas
                                                    Trial Court Cause No. F-14-45183-M.
No. 05-14-01027-CR         V.                       Opinion delivered by Justice Francis.
                                                    Justices Brown and Stoddart participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:
        Plea to 1st Enhancement Paragraph:            TRUE
        Findings on 1st Enhancement Paragraph:        TRUE

As MODIFIED, the judgment is AFFIRMED.


Judgment entered May 13, 2015.




                                              –7–